DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/018,541 filed on 11 September 2020, and interview with Applicant on 24 March 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan M. Kagen (Reg. No. 36178) on 24 March 2022.
The application has been amended as follows: 
Claim 1:  A pyrotechnics support apparatus comprising:
a base structure including side walls connected to end walls to define an internal cavity;
a tab member extending at an angle from each of the end walls across a width of the end walls, the tab members each including a plurality of slots; 
a plurality of dividers selectively connectable to the base structure in the slots in  the tab members and between the end walls; and
a plurality of pyro pegs extending at an angle from each end of the tab members, the pyro pegs being configured to separate and organize pyrotechnics wiring and an electric match prior to, during and after pyrotechnics discharge, wherein the pyro pegs are substantially T-shaped.
Claims 6-7 are canceled.
Claim 8:  A pyrotechnics support apparatus according to claim 1, wherein…”

Allowable Subject Matter
Claims 1-5, 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or fairly teach a pyrotechnics support including, among other limitations, a tab member at an angle from the end walls, and T-shaped pyro pegs extending at an angle from each of the tab members for organizing pyrotechnics wiring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641